Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2020, 01/06/2021 and 04/29/2021 were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2016/0057364 A1) in view of McCarthy (US 2011/0089286 A1) hereinafter McCarthy.
Regarding Claim 1, Cook teaches a millimeter-wave optical imaging system (fig.1; imaging system 100) comprising: an imaging detector located at a focal plane of the optical imaging system (fig.2; Para.0025; detector 210), the imaging detector being responsive to electromagnetic radiation in wavelength range of approximately 55 - 50 millimeters (Para.0020; wavelength ranges 5-50); an immersion lens directly coupled to the imaging detector and configured to focus the electromagnetic radiation onto the imaging detector (fig.2; Para.0025; immersion lens 130 coupled with imaging detector 210), wherein the focal plane is located on a planar surface of the immersion lens (fig.1; Para.0023; immersion lens 130) and the imaging detector is directly coupled to the planar surface (fig.1-2; Para.0025; detector 210 couple to 130b );  10a positive power primary mirror configured to reflect the electromagnetic radiation towards the immersion lens (fig.4; Para.0027; positive power mirror 120); and 
 	Cook does not teach a Fresnel lens configured to receive and direct the electromagnetic radiation towards the primary mirror, a system aperture stop being located on the Fresnel lens.  

 	McCarthy teaches a Fresnel lens configured to receive and direct the electromagnetic radiation towards the primary mirror, a system aperture stop being located on the Fresnel lens (fig.4; lens 422; Para.0037 and 0042).  

 a Fresnel lens configured to receive and direct the electromagnetic radiation towards the primary mirror, a system aperture stop being located on the Fresnel lens as taught by McCarthy to improve image capturing (see background).

15 Regarding Claim 2, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein the imaging detector is a focal plane array sensor (Cook: Para.0020 and 0025; the image sensor is focal plane array sensor).  

Regarding Claim 3, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein the primary mirror is one of a spherical mirror, a conic mirror, and an aspheric mirror (Cook: fig.2; Para.0023; primary mirror is a spherical mirror).  

Regarding Claim 4, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein a second surface of the immersion lens is one of spherical, conic, and aspheric (Cook: Para.0022-0023 and 0031; second surface of the immersion lens spherical).  

Regarding Claim 5, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein the immersion lens is 25one of a Fresnel lens and a diffraction grating (McCarthy: fig.4; lens 422; Para.0037 and 0042).  

Regarding Claim 6, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein the imaging detector is interposed between the immersion lens and the Fresnel lens (McCarthy: fig.4; lens 422; Para.0037 and 0042).  

Regarding Claim 7, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein the imaging detector includes a two-dimensional array of pixels (Cook: fig.2), and wherein each pixel has a width approximately equal to one half a central operating wavelength of the system (Cook: Para.0006; pixel width half of the wavelength). 
 
5 Regarding Claim 8, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, wherein the Fresnel lens includes a surface sag corresponding to optical path distance (OPD) (McCarthy: fig.4; lens 422; Para.0037 and 0042).  

Regarding Claim 9, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 8, wherein the surface sag increases by a nominal amount starting from a center location of the Fresnel lens and resets to 10zero at each location along the Fresnel lens where the OPD is equal to a wavelength of the electromagnetic radiation (McCarthy: fig.4; lens 422; Para.0037 and 0042).  

Regarding Claim 10, Cook in view of McCarthy teach the millimeter-wave optical imaging system of claim 1, further comprising a transceiver coupled to the imaging detector (fig.8); and  15wherein the imaging detector includes a two-dimensional array of pixels, a first pixel of the array being associated with a first communication channel of the transceiver, and a second pixel of the array being associated with a second communication channel of the transceiver (Cook: Para.0035; transceiver 810 is coupled to the image detector).  

20Regarding Claim 11, Cook in view of McCarthy teaches same reason as Claim 1.

Regarding Claim 12, Cook in view of McCarthy teaches same reason as Claim 2.  

Regarding Claim 13, Cook in view of McCarthy teaches same reason as Claim 3.  

10Regarding Claim 14, Cook in view of McCarthy teaches same reason as Claim 4.  

Regarding Claim 15, Cook in view of McCarthy teaches same reason as Claim 5.  

Regarding Claim 16, Cook in view of McCarthy teaches same reason as Claim 6.  

Regarding Claim 17, Cook in view of McCarthy teaches same reason as Claim 7.  

Regarding Claim 18, Cook in view of McCarthy teaches same reason as Claim 8.  

Regarding Claim 19, Cook in view of McCarthy teaches same reason as Claim 9.  

Regarding Claim 20, Cook in view of McCarthy teaches same reason as Claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698